Title: To George Washington from Robert Morris, 17 December 1782
From: Morris, Robert
To: Washington, George


                        
                            Sir,
                            Office of Finance 17th December 1782
                        

                        I have just now sent on the Counterparts of the Contract entered into with Messrs Duer and Parker. By the
                            next Post I will transmit your Excellency a Copy of it, and make some Observations in Answer to your Letter on the
                            Subject. In the Interim I pray you to believe me With sincere Respect and Esteem Your Excellency’s most obedient &
                            humble Servant
                        
                            Robt Morris
                        
                    